DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/08/2022 has been entered.

	
Response to Arguments
Applicant's arguments filed 4/08/2022 have been fully considered. The examiner notes the Decision on Petition, dated 5/27/2022, wherein applicant’s request for priority has been denied. Therefore, the priority date of this application is the filing date, 2/04/2019. 
Claims 78-79, 81-86 and 90-92 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Forsell (8,945,233).
Applicant’s denied Corrected ADS Form, submitted 4/08/2022, indicates that the current application is a continuation of the said patent and, by definition, must have all current claim limitations. Therefore, applicant’s own Patent No. U.S. 8,945,233 has been correctly used against the current claims.
Claims 78, 81-86, 88, 90-92 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shah (6,010,535).
Regarding the rejection under 35 U.S.C. 102(a)(1) as anticipated by Shah (6,010,535), the supporting member (screws) are fully capable of being fixated to the cortex of the pelvic bone for carrying the load. Applicant is reminded that the current claims are apparatus claims. The manner of operating the device does not differentiate the apparatus claims form the prior art; see MPEP 2114(II). In the rejection, it is the examiner’s position that the apparatus of Shah is fully capable of fulfilling all functional language.
All rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 78, 81-86, 88, 90-92 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shah (6,010,535).
 	Shah teaches a medical device for treating hip joint osteoarthritis in a human patient by providing at least one artificial hip joint surface. The human hip joint comprising an acetabulum, being a part of the pelvic bone, and a caput femur being a part of the femoral bone,
Said medical device comprises:

    PNG
    media_image1.png
    529
    529
    media_image1.png
    Greyscale

a prosthetic part 22 or a bone plug adapted to be placed in a hole in the pelvic bone 14 such that a concave interior surface of the prosthetic part or the bone plug is facing in a direction towards the caput femur (appropriately sized, function language, fully capable of), and
-    a supporting member (at least one of 34, 36, 64, 66) connected to said prosthetic part or bone plug, wherein said prosthetic part or the bone plug is adapted to be inserted into said hole from the abdominal side of the acetabulum (fully capable of)  and oriented, during the insertion, such that the concave interior surface is facing in the direction towards the caput femur, and said supporting member is adapted (fully capable of) to connect to the pelvic bone and transfer a load from the prosthetic part or bone plug to the pelvic bone, when implanted, and wherein at least one of:
1) the medical device comprises an artificial caput femur surface 28, and wherein a largest cross-sectional distance of said artificial caput femur surface is smaller than said hole (functional language), such that said artificial caput femur surface can pass through said hole, and
2) the medical device comprises an artificial acetabulum surface 26, and wherein a largest cross-sectional distance of said artificial acetabulum surface is smaller than said hole (functional language, fully capable thereof), such that said artificial acetabulum surface can pass through said hole.
Said supporting member (screws, at least one of 34, 36, 64, 66) is fixated to the cortex of the pelvic bone for carrying the load.
As shown, the supporting member is 
Claim 80, 26 is elastic.
Claim 81, at least 26 connected to 28.
Claim 82, Shah meets all three bullets.
Claim 83, fully capable of.
Claim 84, screw.
Claim 88, second part, see the supporting member above. First part, any other part.
Claim 89, first part 22 (already having a name). 
Claim 91, the screw is not attached in a first position, attached in a second position.
Claim 92, a screw is rotated.

Claims 78-79, 81-86 and 90-92 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Forsell (8,945,233).
Applicant tried to claim priority to his own Patent No. U.S. 8,945,233, dated 2/03/2015, as a continuation. However, the Decision of Petition, dated 5/27/2022, was denied. As a continuation, the specification and drawing are identical and inherently teaches all claim limitations. 
See at least elected Fig. 21b and 52c.

    PNG
    media_image2.png
    271
    254
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    332
    302
    media_image3.png
    Greyscale


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774